Citation Nr: 1641481	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  10-49 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an unspecified dental condition. 

2.  Entitlement to service connection for a sleep disorder, to include insomnia and/or sleep apnea. 

3.  Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disorder (GERD). 

4.  Entitlement to an evaluation in excess of 10 percent for the residuals of a left knee injury with degenerative joint disease. 

5.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from May 1977 to January 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In April 2012, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a hearing at the Board's Central Office in Washington, DC.  A transcript of this hearing has been prepared and associated with the evidence of record. 

This case was previously before the Board in April 2014 at which time the above issues were remanded for additional development.

As noted in the April 2014 Board remand, with regard to the Veteran's claim of entitlement to service connection for a sleep disorder, the Veteran has presented numerous theories of entitlement, including sleep apnea and insomnia secondary to his service-connected GERD.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In Brokowski v. Shinseki, 23 Vet. App. 79 (2009), the Court extended the holding of Clemons to include disabilities other than psychiatric disorders.  In compliance with this case law, the Board considers the Veteran's claim of service connection for a sleep disorder to encompass any diagnosed sleep impairment.  The issue has thus been restated on the first page. 

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.

The issues of entitlement to service connection for a sleep disorder, entitlement to an evaluation in excess of 10 percent for the residuals of a left knee injury with degenerative joint disease, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the competent evidence supports the finding that the Veteran's missing teeth, specifically #2, #3, #5, #14, #19, and #30, are due to trauma in service.

2.  For the entire appeal period, the Veteran's GERD has been manifested by persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, nausea, vomiting, and hematemesis, which is relieved by medication.  There is no evidence of recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, service connection for loss of teeth #2, #3, #5, #14, #19, and #30 due to dental trauma is warranted. 38 U.S.C.A. §§ 1110 , 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.381 (2015).

2.  The criteria for an evaluation in excess of 10 percent for GERD have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.16, 4.114, Diagnostic Code (DC) 7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the dental disability, as the Board's decision to grant service connection for loss of teeth #2, #3, #5, #14, #19, and #30 due to dental trauma herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act (VCAA) of 2000 and the implementing regulations. 
	
With regard to the GERD disability, the Board finds that VA has satisfied its duty to notify under the VCAA by way of March 2008 and May 2008 letters which were sent prior to the initial unfavorable decision issued in February 2009.  Such letters advised the Veteran of the evidence and information necessary to substantiate his claims.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19. Vet. App. 473 (2006).  

Relevant to the duty to assist, the Veteran's service treatment and personnel records, and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Therefore, the Board finds that VA's duty to assist with respect to obtaining records has been fulfilled. 

With regard to the GERD disability, the Veteran was afforded VA gastrointestinal examination in April 2008 and May 2015 to determine the nature and severity of his GERD.  Neither the Veteran nor his representative has alleged that such VA examinations are inadequate for rating purposes.  The Board finds that these examinations are adequate in order to evaluate the Veteran's service-connected GERD as they include an interview with the Veteran, a review of the record, and full examination, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disability has worsened in severity since the May 2015 VA examination.  Rather, they argue that the evidence reveals that the Veteran's disability has been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 
21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

As above, in April 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned AVLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the April 2012 hearing, the undersigned noted and explained the issue on appeal.  The Veteran had an opportunity to identify his contentions and any available evidence capable of substantiating his claims.  Specifically, he testified to the current level of severity of his GERD disability, and his ability to work.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, following the hearing the Board remanded the case to help substantiate the claim.  Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103 (c)(2) if fulfilled.  See Bryant, 23 Vet. App. at 498-99.  Thus, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the Board can adjudicate the claim based on the current record.

The Board also finds that the AOJ has substantially complied with the Board's April 2015 remand directives.  Specifically, the AOJ obtained VA treatment records dated since May 2012, obtained the Veteran's vocational rehabilitation records, and attempted to obtain any outstanding service treatment and/or personnel records.  The AOJ also scheduled the Veteran for VA examinations in May 2015.  Therefore, the Board finds that the AOJ has substantially complied with the April 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

II. Service Connection Analysis

The Veteran contends that he is entitled to service connection for a dental disability. Specifically, he has asserted that he suffered facial trauma during a motor vehicle accident in service and that he has lost teeth because of this incident. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). 

Establishing service connection, including a dental disability, generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

With regard to dental problems, compensation is available only for the types of dental and oral conditions listed at 38 C.F.R. § 4.150.  For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown.  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by prosthesis.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916. 

The significance of a finding that a noncompensable service-connected dental condition is due to dental trauma, as opposed to other causes, is that VA provides any reasonably necessary dental treatment, without time limitations, for conditions which are attributable to the service trauma, whereas other service-connected noncompensable dental conditions are typically subject to limitations of one-time treatment and timely application after service.  38 U.S.C.A. § 1712; 38 C.F.R. 
§ 17.161. 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.") 

In relevant part, 38 U.S.C.A. § 1154  (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

VA dental records clearly reflect that the Veteran has numerous missing teeth.  In fact, a September 2010 record indicates that the Veteran needed to have all of his teeth removed. 

The Veteran testified during his April 2012 Board hearing that he was in an Army tracked vehicle accident during service in approximately 1979 or 1980 and hit his face on a vehicle hatch.  The Veteran reported that one tooth "came out up through the jaw and was sticking out."  He also reported being told that he was going to lose his teeth in the future as a result of this injury.  In a May 1986 in-service report of medical history signed by the Veteran, he reported that he was in an automobile accident in 1984, and because of this, he was hospitalized for one week with damaged teeth.  

The service treatment record file does not contain clinical records or references to immediate or follow up care for dental injuries in any accident. Service personnel records are not of record.  A June 1987 service treatment record shows that the Veteran had six missing teeth at that time, specifically #2, #3, #5, #14, #19, and #30.  A July 1992 in-service dental treatment record noted that the Veteran was being evaluated for possible periodontal treatment.

The Veteran was afforded a VA dental examination in June 2015.  At that time, the Veteran was found to have 24 missing teeth as well as acute and severe generalized periodontitis.  During this examination, the Veteran reported two separate events in which he received blunt force trauma to orofacial structures resulting in direct trauma to multiple teeth:

1) 1979 or 1980 = face struck the hatch of an Army track vehicle, delivering a direct blow to his premaxilla, resulting in luxation of multiple teeth, and requiring sutures for his nose and extraction of a tooth in the maxillary left posterior sextant
2) 1984 = automotive accident while riding in an Army vehicle, resulting in luxation of multiple teeth in the maxillary and mandibular right posterior sextants

The examiner noted that the claims file contained no dental records to corroborate the aforementioned traumatic events.  However, the claims file did contain dental records regarding periodontal diagnoses at two different points in time which, according to the examiner, have significant bearing on this review:

1) 1987 = PSR periodontal scores of "1" in all sextants of the mouth consistent with generalized mild periodontitis
2) 1997 = periodontal diagnosis of "generalized moderate periodontitis"

The examiner wrote that, although the Veteran now has generalized severe periodontitis, in the years immediately following the two reported traumatic events, the dental records indicate only generalized mild periodontitis.  According to the examiner, this suggests that the Veteran's periodontal disease, more likely than not, would not have been a significant ancillary concern with regard to his tooth loss.  Therefore, the examiner wrote that it was reasonable to assume that, if the traumatic blows to the face can be substantiated as reported, then, more likely than not, some of his teeth were lost as a direct result of said trauma and loss of substance of the maxillary and/or mandibular bodies.

Initially, the Board notes that the Veteran's service treatment records do not definitively show that the Veteran experienced trauma to his teeth during service.  However, the fact that the Veteran reported such trauma during service a May 1986 Report of Medical History is significant evidence that such trauma did, in fact, occur.  Furthermore, the Veteran has provided competent and credible lay statements reflecting that he experienced dental trauma in service.  The Board has not discovered any internal inconsistencies in the Veteran's contentions nor does his claim appear inherently implausible when considering the circumstances of his service.  Therefore, he is deemed credible.  The Board further observes that the Veteran's service enlistment examination in April 1977, did not show that he had any missing teeth at the time he was examined and accepted for military service and that the Veteran was clearly missing teeth #2, #3, #5, #14, #19, and #30 during his military service in June 1987.  Moreover, the June 2015 VA examiner is competent to conclude that "if the traumatic blows to the face can be substantiated as reported," then it is more likely than not that "some" of the Veteran's missing teeth resulted from this trauma and his opinion is probative as to etiology.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached).  

Accordingly, with consideration of the benefit of the doubt, the Board concludes that service connection for loss of teeth #2, #3, #5, #14, #19, and #30 due to trauma is warranted in this case.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102  (2015).

III.  Increased Rating Analysis

The Veteran seeks a higher disability rating for his service-connected GERD.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

The Veteran's GERD, is rated under 38 C.F.R. § 4.115a, DC 7346.  Under DC 7346, a 10 percent evaluation is warranted when there is at least one recurring attack of typical severe abdominal pain in the past year.  A 30 percent evaluation is warranted when there is persistently recurrent epigastric distress with dysphasia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.   A 60 percent evaluation contemplates a level of impairment which includes symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.  

Note (1) to DC 7346 indicates that abdominal pain in this condition must be confirmed as resulting from pancreatitis by appropriate laboratory and clinical studies.  

Evidence relevant to the level of severity of the Veteran's GERD includes VA examination reports dated in April 2008 and May 2015.  During the April 2008 examination the Veteran reported an onset of GERD in 1992.  His GERD had gotten progressively worse, and he was using medical to treat his GERD with no side effects.  Notably, the Veteran reported that his symptoms were worse with nocturnal reflux through the nostrils, choking with aspiration.  There was no history of hospitalization or surgery relating to the esophagus, trauma to the esophagus, or esophageal neoplasm.  There was a history of nausea associated with esophageal disease occurring less than weekly precipitated by certain foods and a reclining position.  There was also a history of vomiting associated with esophageal disease, with a precipitating factor of epigastric discomfort.  There was no history of dysphagia but there was daily esophageal distress accompanied by frequent and severe substernal pain.  There was also a history of heartburn or pyrosis occurring several times per week as well as regurgitation consisting of clear food as well as partially digested food.  There was no history of hematemesis, melena, or esophageal dilation.  

On physical examination, the Veteran's overall health was reportedly good and there were no signs of anemia.  There were also no signs of significant weight loss or malnutrition.  There were no results of endoscopic, X-ray, or other imaging studies confirming esophageal obstruction, abnormal motility, esophagitis, reflux, or other findings relating to the esophagus or hiatal hernia.  It was noted that the Veteran previously worked as a truck driver but had been unemployed for the past nine months due to knee pain.  There were no significant effects on usual occupation or usual daily activities due to the Veteran's GERD.  

During the May 2015 VA examination, it was noted that the Veteran was diagnosed with GERD in 1992 and a hiatal hernia in 2013.  The Veteran reported that a lot of acid was coming from his food because he was unable to chew his food correctly.  The Veteran started having problems with acid reflux during service in the 1990s.  The acid reflux medicine was helping for a while in the 1990s but he was taken off that medication and his symptoms were not controlled again until 2013 when a new medication was started.  The examiner noted that this confirmed a February 2013 gastrointestinal consultation which that stated that the Veteran had been "fairly well controlled...until last year."  The Veteran stated that he had been stable on the current regimen (Pantoprazole) which was changed in 2013.

The examiner noted that the Veteran had the following signs or symptoms due to an esophageal condition (including GERD): persistently recurrent epigastric distress, dysphagia, reflux, nausea (four or more episodes per year lasting less than one day), vomiting (four or more episodes per year lasting less than one day), and hematemesis (four or more episodes per year lasting less than one day).

There was no esophageal stricture, spasm of esophagus, or an acquired diverticulum of the esophagus.  There were no scars related to the Veteran's GERD and no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the Veteran's GERD.  A September 2013 upper endoscopy revealed gastritis, duodenitis, and hiatal hernia.  May 2015 laboratory testing revealed hemoglobin of 14.6, hematocrit of 41.8, wite blood cell count of 8.1, and platelets of 215.  There were no other significant diagnostic test findings and/or results.  The examiner concluded that the Veteran's esophageal condition did not impact his ability to work.  

Also of record are VA treatment records dated through April 2015.  These records similarly show that the Veteran's GERD was well controlled except for a brief period of time in 2012/2013 but, since changing medication, has continued to be well controlled.  

Given the evidence of record, the Board finds that disability rating greater than 10 percent for the Veteran's GERD is not warranted.  The next higher rating of 30 percent requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  While the Veteran reported a history of esophageal distress, heartburn or pyrosis, as well as regurgitation during the April 2008 VA examination, he denied dysphagia at that time and his overall general health was reportedly "good."  Also, while the Veteran reported a history of persistently recurrent epigastric distress and dysphagia during the May 2015 VA examination, there is no evidence of pyrosis, regurgitation, and/or substernal or arm or shoulder pain at that time.  Furthermore, the record shows that the Veteran's symptoms have been relieved since changing his medication in 2013.  Such findings are not indicative of considerable impairment of health and are already contemplated in the assigned evaluation.  

Accordingly, the Board finds that a 10 percent rating is the appropriate evaluation for this disability and that the degree of impairment resulting from the service-connected GERD in this case does not more nearly approximate the next higher rating.  

The Board has considered whether rating the condition under another diagnostic code would result in a higher rating.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (assignment of a particular diagnostic code to evaluate a disability is "completely dependent on the facts of a particular case").  Significantly, ratings for the digestive system are not to be combined but rather a single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture.  38 C.F.R. § 4.114.  In this case, review of the regulations for evaluation of digestive conditions discloses no other diagnostic code that more appropriately reflects the disability at issue.

The Board has also considered whether the Veteran's GERD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected GERD is manifested by persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, nausea, vomiting, and hematemesis, which is relieved by medication.  These symptoms and their resulting effects are fully contemplated by the rating schedule.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "art and parcel" of the claim for benefits for the underlying disability.  In the instant case, the Veteran has separately appealed the issue of entitlement to a TDIU and it is being remanded below for additional development.


ORDER

Service connection for loss of teeth #2, #3, #5, #14, #19, and #30, due to dental trauma, is granted.

A disability rating in excess of 10 percent for GERD is denied.


REMAND

Regarding the sleep disorder issue, as noted in the May 2016 Informal Hearing Presentation, the Veteran was afforded a VA sleep apnea examination in May 2015.  The examiner opined that the Veteran's claimed sleep apnea was less likely than not incurred in or caused his military service.  Significantly, the examiner wrote:

Review of the claims file, including service treatment records, does not show   a diagnosis of obstructive sleep apnea, the condition stated by the [V]eteran to be his sleep disorder complaint, during service, or within one year of discharge from service.  Sleep study of 12/8/1994 did not show a diagnosis of sleep apnea and the study of 6/24/1993 was stated to be "inconclusive for apnea."  

However, within the May 2015 VA examination report, the examiner noted a diagnosis of obstructive sleep apnea (OSA) with an ICD (International Classification of Diseases) code, dating the onset of diagnosis as May 29, 2008.  As noted in the May 2016 Informal Hearing Presentation, the May 2015 VA examiner's report and associated medical opinion pertaining to the Veteran's claimed sleep apnea is conflicting as the examiner stated in one report that there was no diagnosis of OSA but, in the other report, provided the diagnosis with both ICD code and date of diagnosis.  Given the inconsistencies in the May 2015 VA examination report, an addendum opinion is necessary in this case.

Regarding the left knee issue, a review of the record shows that the Veteran was last afforded a VA examination for his left knee in May 2015.  This examination shows that the Veteran had flexion to 35 degrees.  However, it is not indicated whether this range of motion testing was on active or passive motion and does not indicate whether the motion was on weight-bearing or non weight-bearing.  

In a recent decision from the Court of Appeals for Veterans Claims it was found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  

Given the fact that the May 2015 VA examination does not include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, with range of motion measurements of the opposite undamaged joint, pursuant to Correia, a new VA examination is warranted.

With regard to the TDIU issue, the Board notes that the Veteran does not presently meet the schedular criteria for an award of TDIU benefits.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, depending on the outcome of the remanded issues above, this could change.  As such, the claim of entitlement to TDIU benefits is inextricably intertwined with the issues currently on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board defers ruling on this matter until after the mandates of the Remand have been completed.

Additionally, the most recent VA treatment records in the claims file are dated in April 2015.  Given the need to remand for other reasons, on remand, the Veteran should have the opportunity to identify any outstanding relevant private or VA treatment records dated since April 2015.  Any identified records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any private or VA providers who have treated him for his claimed disorders.  After securing any necessary authorizations, obtain any identified treatment records, to include VA treatment records dated since April 2015.  

2. Request an addendum to the May 2015 VA sleep apnea examination.  The claims file should be made available to, and reviewed by, the examiner.  If the May 2015 VA examiner is not available, the claims file should be provided to an appropriate examiner to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should provide an opinion as to whether it is it at least as likely as not that the any currently diagnosed sleep apnea developed in or was caused by the Veteran's service.

The examiner is asked to consider the Veteran's diagnosis of obstructive sleep apnea beginning May 2008 as well as the Veteran's history of a sleep disorder shortly after discharge from service, to include a June 1993 sleep study which was stated to be "inconclusive for apnea."  

The rationale for any opinion offered should be provided.

3. After completing the above, schedule the Veteran for a new examination for his left knee to determine the current severity of his left knee disorder.  Access to the electronic claims file should be made available to the examiner.  All indicated tests should be accomplished, and the findings detailed.  

The examiner should test the range of motion (using a goniometer) in active motion, passive motion, weight-bearing, and non weight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

During range of motion testing, the examiner should provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement should be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups, and the functional losses imposed. 

In addition, the examiner is asked to answer the following questions:

* Does the Veteran experience recurrent subluxation of the left knee?  If so, is the impairment slight, moderate, or severe?

* Does the Veteran experience lateral instability of the left knee?  If so, is the impairment slight, moderate, or severe?

* Does the Veteran experience dislocation of the semilunar cartilage in the left knee?  If so, does he experience episodes of locking, pain, and effusion into the joint?  If so, please describe the frequency of these episodes.

* Has there been removal of semilunar cartilage?  If so, what symptoms associated with the removal does he experience?

A complete rationale for any opinions expressed should be provided. 

4. Then readjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


